Petition for Writ of Mandamus Conditionally Granted in Part and Denied in
Part and Majority and Dissenting Opinions filed July 2, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00274-CV

     IN RE PREVENTATIVE PEST CONTROL HOUSTON, LLC AND
              NICHOLAS ANTHONY CHARLES, Relators

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-01076


                            DISSENTING OPINION

      Because a trial court has the discretion to order a party to respond to
interrogatories, I respectfully dissent in this case. Mandamus will issue to correct a
discovery order only when the order constitutes a clear abuse of discretion and
there is no adequate remedy by appeal. In re Colonial Pipeline, 968 S.W.2d 938,
941 (Tex. 1998). The scope of discovery is largely within the trial court’s
discretion. In re HEB Grocery Co., 375 S.W.3d 497, 500 (Tex. App.—Houston
[14th Dist.] 2012, orig. proceeding). “In general, a party may obtain discovery
regarding any matter that is not privileged and is relevant to the subject matter of
the pending action. . . .” Tex. R. Civ. P. 192.3(a). The phrase “relevant to the
subject matter” must be “liberally construed to allow the litigants to obtain the
fullest knowledge of the facts and issues prior to trial.” HEB, 375 S.W.3d at 500
(quoting Ford Motor Co. v. Castillo, 279 S.W.3d 656, 664 (Tex. 2009)).

      Charles was involved in several accidents while working for Preventative
Pest Control and was receiving treatment for injuries related to those accidents
when the collision with Ackermann occurred. Ackermann’s discovery requests—
which included requests for Preventative Pest Control to produce Charles’s
worker’s compensation file and a signed authorization from Charles allowing
Ackermann to get his prior employment records and the names of his previous
employers—were reasonable and well within the allowable scope of discovery.
Instead of granting Ackermann’s motion to compel and ordering the Relators to
turn over the records, the trial court ordered the Relators to create the Medications
List and the Employers List.

      In short, the trial court turned Ackermann’s requests for production into
interrogatories in order to make the discovery request less burdensome to the Pest
Control Parties. Rule 191 allows for discovery to be modified by court order for
good cause, and Rule 192.4 sets forth proportionality factors for the court to
consider in limiting discovery methods. Tex. R. Civ. P. 191, 192.4. Therefore, I
respectfully dissent from the majority’s opinion that the trial court abused its
discretion in modifying this discovery order.



                                       /s/       Frances Bourliot
                                                 Justice

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.

                                             2